Case 1:14-cv-06601-DLI-CLP Document 203 Filed 12/19/18 Page 1 of 6 PageID #: 8025




                                          +1 (212) 474-1260

                                         jburetta@cravath.com



                                                                           December 19, 2018

                                 Freeman v. HSBC Holdings plc,
                                     14-cv-6601(DLI)(CLP)

    Dear Chief Judge Irizarry:

                    We represent Credit Suisse AG in the above-captioned matter. We
    respectfully write on behalf of the Moving Defendants1 to bring to the Court’s attention
    the decision last week in Kemper v. Deutsche Bank AG, 18-1031, __ F.3d __, 2018 WL
    6521588 (7th Cir. Dec. 12, 2018). In Kemper, the U.S. Court of Appeals for the Seventh
    Circuit reviewed de novo the district court’s dismissal of Anti-Terrorism Act (“ATA”)
    claims brought against a financial institution substantially similar to those in Freeman. In
    an opinion written by Chief Judge Wood, the panel affirmed, holding that the plaintiff’s
    complaint did not plausibly allege a primary violation of the ATA for reasons directly
    applicable here. Kemper is thus new authority that provides further direct support for the
    Moving Defendants’ objections to the Magistrate Judge’s Report and Recommendation
    (“R&R”) and motions to dismiss the Second Corrected Amended Complaint (“Freeman
    Compl.”).

    Background

                    Kemper was an appeal from the district court’s decision in Shaffer v.
    Deutsche Bank AG, 16-CR-497-MJR-SCW, 2017 WL 8786497 (S.D. Ill. Dec. 7, 2017),
    dismissing the complaint as insufficient to plead a claim of primary liability under the
    ATA or secondary liability under the Justice Against Sponsors of Terrorism Act
    (“JASTA”). Because Shaffer was decided after the motion to dismiss in Freeman was
    fully briefed, the parties previously brought the decision to the Court’s attention via

           1
            The “Moving Defendants” are HSBC Holdings plc, HSBC Bank plc, HSBC
    Bank Middle East Limited, HSBC Bank USA, N.A., Barclays Bank PLC, Standard
    Chartered Bank, The Royal Bank of Scotland N.V., Commerzbank AG and Credit Suisse
    AG.
Case 1:14-cv-06601-DLI-CLP Document 203 Filed 12/19/18 Page 2 of 6 PageID #: 8026
                                                                           2


    notices of supplemental authority (Dkt. Nos. 149-151), and the Moving Defendants cited
    it most recently in their objections to the R&R (Dkt. No. 174 (“Objections”) at 16, 20,
    25). Although the plaintiff in Kemper did not appeal the part of Chief Judge Reagan’s
    ruling dismissing her secondary conspiracy liability claims under JASTA, see 2018 WL
    6521588, at *9; see also Shaffer, 2017 WL 8786497 at *5, the Seventh Circuit’s
    discussion of the infirmity of the plaintiff’s conspiracy allegations is nonetheless
    instructive here, as are its other rulings.

                      The facts alleged in Kemper and Freeman clearly resemble each other. In
    Kemper, the plaintiff’s ATA claims arose from a 2009 attack in Iraq and were centered
    on the allegation that Deutsche Bank joined an Iranian terrorist conspiracy by removing
    the “names of sanctioned or potentially sanctioned parties” from U.S.-dollar-clearing
    transactions for Iranian financial institutions and other entities in violation of the so-
    called “U-Turn exemption”. 2018 WL 6521588, at *1-*2; cf. Freeman Compl. ¶¶ 22,
    342. According to the plaintiff, Deutsche Bank’s effort to avoid sanctions “was part of a
    much larger ongoing conspiracy to further Iran’s terrorist goals”. 2018 WL 6521588,
    at *3; cf. Freeman Compl. ¶¶ 345-46. Deutsche Bank’s alleged co-conspirators included
    “Iran; the [Islamic Revolutionary Guard]; Iranian banks . . .; the Islamic Republic of Iran
    Shipping Lines [‘IRISL’] . . .; [and] various Western financial institutions”, each of
    which allegedly “worked to funnel millions of dollars to Hezbollah, a U.S. designated
    Foreign Terrorist Organization, and enabled certain co-conspirators directly to perpetrate
    . . . acts of international terrorism”. 2018 WL 6521588, at *3; cf. Freeman Compl. ¶ 22.
    The attack in Kemper allegedly bore the “distinctive fingerprint” of Iranian-supplied
    “Explosively Formed Penetrators” that otherwise would have been “unavailable to Iraqi
    militias.” 2018 WL 6521588, at *1; cf. Freeman Compl. ¶¶ 47, 259-77. And the plaintiff
    in Kemper alleged that Deutsche Bank “knew of or was deliberately indifferent to the
    terroristic aims of th[e] conspiracy.” 2018 WL 6521588, at *3; cf. Freeman Compl.
    ¶ 346. Just as the allegations in Kemper parallel the allegations in Freeman, the Seventh
    Circuit’s reasoning is directly applicable here.

    Summary of Decision

                     Kemper affirmed the district court’s dismissal of the complaint on four
    grounds: (1) the complaint failed to satisfy two of the ATA’s statutory criteria, (2) the
    complaint failed plausibly to allege proximate causation, (3) the plaintiff’s conspiracy
    allegations were implausible and (4) the ATA does not provide for civil conspiracy
    liability in circumstances beyond those set forth in Section 2333(d), added to the ATA by
    JASTA. Each is discussed below.

                    First, Kemper held that the complaint “fails plausibly to allege that
    Deutsche Bank’s actions satisfy the statutory definition of international terrorism and
    thus fall within the ambit of the ATA”. 2018 WL 6521588, at *4. The court reasoned
    that the bank’s alleged conduct to evade sanctions “was not ‘violent’ or ‘dangerous to
    human life’ as 18 U.S.C. § 2331(1)(A) requires, nor did it display the terroristic intent
    required by 18 U.S.C. § 2331(1)(B).” Id. The Seventh Circuit’s reasoning applies with
    equal force in Freeman. See Objections at 27-28 (“Objection 5: The R&R Erroneously
    Failed to Apply the Independent Statutory Requirement . . . That The Moving Defendants
Case 1:14-cv-06601-DLI-CLP Document 203 Filed 12/19/18 Page 3 of 6 PageID #: 8027
                                                                           3


    Committed Acts of International Terrorism”); Dkt. No. 122, Suppl. Mem. of Law of
    HSBC and RBS in Supp. of Mot. To Dismiss at 1-4.

                     In support of its holding, the Seventh Circuit distinguished its prior
    decision in Boim v. Holy Land Found. for Relief & Dev., 549 F.3d 685, 692 (7th Cir.
    2008) (en banc) (“Boim III”), pointing out that Boim III “dealt with direct donations to a
    known terrorist organization”, Hamas. 2018 WL 6521588, at *4. By contrast, the
    Seventh Circuit noted that the complaint in Kemper involved allegations that the
    defendant bank engaged in “business with companies and countries that have significant
    legitimate operations”, such as IRISL and Iran itself. Id. Kemper’s treatment of Boim III
    is directly relevant here because the allegations in Freeman on this point are similar to
    those in Kemper, see Dkt. No. 120, Joint Mot. To Dismiss at 12-24, and the Freeman
    plaintiffs’ opposition to the motion to dismiss and the R&R both rely on Boim III, see,
    e.g., Dkt. No. 125 at 37-38 (quoting Boim III and asserting that allegedly “laundering
    money for a State Sponsor of Terrorism” is an “act dangerous to human life”); Dkt.
    No. 165 (“R&R”) at 28-30 & n.26.

                   With respect to the ATA’s “terroristic intent” requirement, i.e., that the
    defendant’s actions must “appear intended to intimidate or coerce any civilian population
    or government”, 18 U.S.C. § 2331(1)(B)(i), Kemper noted that, “[t]o the objective
    observer, [Deutsche Bank’s] interactions with Iranian entities were motivated by
    economics, not by a desire to ‘intimidate or coerce.’” 2018 WL 6521588, at *4. The
    Freeman plaintiffs’ allegations as to the Moving Defendants are no different. See, e.g.,
    Freeman Compl. ¶ 534 (allegations regarding defendant bank’s discussion of “business
    opportunities” and whether business with sanctioned entity “can be done profitably”).

                    Second, addressing the sufficiency of the complaint’s allegations with
    respect to proximate cause,2 Kemper noted that the plaintiff did not allege “that Deutsche
    Bank ever serviced a terrorist group directly” or that the “various Iranian institutions
    [alleged to be part of the conspiracy] exist solely to perform terrorist acts”. 2018 WL
    6521588, at *6. For instance, regarding IRISL, “a global operator with a worldwide
    network of subsidiaries, branch offices and agent relationships”, Kemper found that it
    “strains credulity to suggest that a worldwide network of banks or shipping lines is[, like
    a terrorist group,] similarly dedicated to terrorism”. Id. The court also found that there
    was “an additional hurdle that Kemper had not overcome: the Islamic Republic of Iran”.
    Id. at *7.

                   The central theory tying all of Kemper’s allegations
                   together is that Iran is responsible for the terrorist attack
                   that killed her son, and that Deutsche Bank facilitated that

           2
              Kemper begins its proximate cause analysis by again addressing Boim III,
    stating that the earlier decision should not “be read to suggest that something less than
    proximate cause might suffice to prove ATA liability”, joining the Second, Ninth and
    D.C. Circuits on the point. 2018 WL 6521588, at *5 (citing Rothstein v. UBS AG, 708
    F.3d 82, 95-96 (2d Cir. 2013); Fields v. Twitter, Inc., 881 F.3d 739, 744-45 (9th Cir.
    2018); Owens v. BNP Paribas, S.A., 897 F.3d 266, 273 (D.C. Cir. 2018)).
Case 1:14-cv-06601-DLI-CLP Document 203 Filed 12/19/18 Page 4 of 6 PageID #: 8028
                                                                           4


                   attack by providing services to Iran and state-owned Iranian
                   businesses. But this theory ignores that, as the D.C. and
                   Second Circuits have noted, Iran “is a sovereign state with
                   ‘many legitimate agencies, operations, and programs to
                   fund.’” Owens, 897 F.3d at 276 (quoting Rothstein, 708
                   F.3d at 97). When one of the links on a causal chain is a
                   sovereign state, the need for facts specifically connecting a
                   defendant’s actions to the ultimate terrorist attack is
                   especially acute. See id.

    Id.; see also Joint Mot. To Dismiss at 4.

                    The plaintiff in Kemper argued that “Iran is a designated state sponsor of
    terrorism”, that “Iranian entities used Deutsche Bank’s non-transparent services even
    though the U-Turn exemption was available for any legitimate business” and “the Iranian
    sanctions are anti-terrorism measures and so any attempt to subvert them necessarily
    furthers Iran’s terrorism capabilities.” 2018 WL 6521588, at *7. The Seventh Circuit
    rejected these arguments, reasoning that even if the foregoing “may be true . . . [,] we do
    not see how these points sufficiently connect Deutsche Bank to terrorism supported by
    the Iranian state”. Id. The court further noted:

                   [A]lthough the Iran sanctions may have begun because of
                   Iran’s support for terrorism, the actual sanctions extend far
                   beyond commerce that could support terroristic
                   endeavors. . . . Without some other fact suggesting either
                   an intent to support terrorism or a direct provision of
                   services to terrorists, the violation of such a broad
                   prohibition does not create a sufficient link to establish
                   liability for terrorism-related torts under any traditional
                   notion of proximate cause.

    Id. at *8. Similarly here, the Freeman plaintiffs have made “no allegation that . . . the
    Moving Defendants processed even one dollar for any segment of the Iranian
    Government that allegedly funded terrorist organizations or groups, much less that the
    Moving Defendants processed transactions directly for any terrorist entity.” Joint Mot.
    To Dismiss at 7; see also Objections at 23-27 (“Objection 4: The R&R Failed to Analyze
    Plaintiffs’ Primary Liability Claims Under Rothstein”).

                    Third, Kemper held that the plaintiff’s conspiracy allegations were
    “factually implausible” and the “legal theory underlying [them] problematic” because she
    “has not alleged facts that give rise to a plausible inference that Deutsche Bank agreed to
    provide material support for terrorism”, and “[n]one of the allegations suggest that
    Deutsche Bank cared how its Iranian customers obtained or spent the funds that it
    processed for them.” 2018 WL 6521588, at *8 (emphasis in original). The Seventh
    Circuit stated that it “thus agree[d] with the district court’s reading of the complaint to
    allege, at most, that Deutsche Bank joined a conspiracy to avoid sanctions.” Id.
    (emphasis added). The Moving Defendants similarly cited Shaffer, the decision affirmed
Case 1:14-cv-06601-DLI-CLP Document 203 Filed 12/19/18 Page 5 of 6 PageID #: 8029
                                                                           5


    in Kemper, to make the same argument in their objections to the R&R. See Objections at
    19-20 (“[T]he R&R erroneously conflated Plaintiffs’ allegations that the Moving
    Defendants entered a conspiracy to evade economic sanctions with allegations . . . that
    the Moving Defendants entered a conspiracy to commit acts of international
    terrorism. . . . Just as in Shaffer, such allegations fail to state a claim under the ATA
    because they do not show that a defendant joined the conspiracy with the intent to
    commit the offenses that are its object . . . .”) (internal citations omitted). Plaintiffs’
    characterization of Shaffer as “misstat[ing] the relevant ATA law” in their notice of
    supplemental authority filed with the Court after Shaffer was decided last December thus
    must be rejected. See Dkt. No. 151, Dec. 26, 2017 Ltr. at 2-3 (“Shaffer misstates the
    relevant ATA law. . . . All that matters is that Plaintiffs have adequately pled that
    Defendants entered into a conspiracy and that a foreseeable goal of the conspiracy . . . not
    the subjective goal of the Defendants—was to provide material support to terrorism or to
    conceal or disguise a source or ownership.”) (emphasis in original).

                     Finally, Kemper considered and rejected arguments concerning conspiracy
    liability that mirror those advanced by the Freeman plaintiffs. Relying on Boim III, the
    plaintiff in Kemper—as Plaintiffs do here—argued that primary liability under the ATA
    encompasses claims with the “character” of secondary liability. 2018 WL 6521588, at
    *9. The Seventh Circuit rejected this, holding that the ATA does not provide for civil
    conspiracy liability outside of what has been added to the statute by JASTA in Section
    2333(d), and thus that so-called primary liability claims with the character of secondary
    liability cannot be sustained under Section 2333(a). Id.; see also, e.g., Joint Mot. To
    Dismiss. at 27 n.11; Objections at 14 (“[T]he R&R erroneously concluded that a
    defendant may be secondarily liable under the ATA solely on the basis that it purportedly
    conspired to violate the underlying predicate material support statute.”). The Seventh
    Circuit reasoned that because JASTA “explicitly added a textual basis for secondary
    liability to the ATA” after it had issued its decision in Boim III, “the theory of conspiracy
    liability advanced by [the plaintiff] under section 2333(a) would render section 2333(d)’s
    express allowance for conspiracy liability superfluous. . . . That result is one we must
    avoid.” Kemper, 2018 WL 6521588, at *9; see also Objections at 15 & n.9 (“Any civil
    conspiracy liability claim must satisfy Section 2333(d)(2).”). Kemper thus supports the
    Moving Defendants’ showing that Plaintiffs’ attempt to assert some kind of hybrid
    primary conspiracy liability claim with the “character” of secondary liability is neither
    “recognized in this Circuit” nor “grounded in the law”. Objections at 23 & n.14.

    Conclusion

                    In sum, the Seventh Circuit in Kemper analyzed allegations substantially
    similar to the Freeman plaintiffs’ allegations and found multiple independent reasons to
    affirm dismissal of the plaintiff’s claims. We respectfully submit that the reasoning of
    the Court of Appeals is equally applicable here and provides further support for the
    Moving Defendants’ objections to the R&R and for dismissal of all claims in the Second
    Corrected Amended Complaint.
Case 1:14-cv-06601-DLI-CLP Document 203 Filed 12/19/18 Page 6 of 6 PageID #: 8030
                                                                           6


                  Thank you for your attention to this matter.



                                                    Respectfully submitted,



                                                    John D. Buretta



    The Honorable Dora L. Irizarry
       Chief United States District Judge
          United States District Court, Eastern District of New York
              225 Cadman Plaza East
                  Brooklyn, New York 11201

    BY ECF

    Copies to:

    All counsel

    BY ECF
